Exhibit 10.6l

THIRD AMENDMENT OF

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART II UNION HOURLY EMPLOYEES’ RETIREMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Employees’ Retirement Program Part II Union Hourly Employees’ Retirement
Plan (the “Plan”);

WHEREAS, amendment of the Plan is now considered desirable to reflect the most
recent union negotiations; and

WHEREAS, this amendment shall supersede the provisions of the Plan to the extent
those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, the Plan is hereby
amended, effective May 1, 2001, in the following respects:

Supplement 4 – Food Processing Machinery Division, Hoopeston, Illinois is hereby
amended by adding the following to the end of Section 4-5 Normal Retirement
Benefit:

“On or after December 1, 2002 $33.00”

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 17th day of March 2003.

 

FMC Technologies, Inc. By:   /s/ Michael W. Murray   Vice President Human
Resources